DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 6, 11 – 15, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ma (United States Patent Application Publication US 2017/0205990 A1, Cited in IDS filed 09/29/2020), hereinafter referenced as Ma. 
	Regarding Claim 1, Ma discloses “A method for split-screen display for a terminal, the method comprising: displaying a first interface in a display region of a screen of the terminal” (Figure 4, Paragraphs [0076] – [0077] (Notice that electronic device 200 displays a first application interface in display screen 1 while Paragraph [0076] describes that the 
Regarding Claim 2, Ma discloses everything claimed as applied above (See Claim 1). In addition, Ma discloses “after dividing the display region of the screen into the at least two sub-regions according to the first operation signal detected: displaying at least one icon of at least one application” (Figure 1A, Item S101 (Notice that after division to display a first application interface and a second, shortcut interface, at least an application icon is displayed.)), “and displaying, in a second sub-region of the at least two sub-regions, an interface of a target application, in response to receiving a selection instruction for an icon of the target application” (Figure 1A, Items S102, S103, and S104 (Notice that in response to receiving a selection of a target application icon in S102 and S103, a second application interface corresponding to the target application icon is shown in the second sub-region (i.e. the second display region) at S104.)).
Claim 3, Ma discloses everything claimed as applied above (See Claim 2). In addition, Ma discloses “wherein displaying the at least one icon of the at least one application comprises one of: displaying the at least one icon of the at least one application in the second sub-region; or displaying the at least one icon of the at least one application in the first sub-region in such a manner that the at least one icon overlaps the first interface” (Figure 1A, Item S101, Figure 4 (right hand side),  (Notice that after division to display a first application interface and a second, shortcut interface, at least an application icon is displayed, where said at least an application icon is displayed in the second sub-region (i.e. second display region 3). Also, notice that the claim is met with respect to the alternative “or” condition.)).
Regarding Claim 4, Ma discloses everything claimed as applied above (See Claim 1). In addition, Ma discloses “wherein dividing the display region of the screen into the at least two sub-regions according to the first operation signal comprises: determining a present position of the first operation signal” (Figure 4 and Paragraph [0078] (Notice that in the division of the display screen 1, a present operation end point is determined to the interior of the display screen.)) “generating, according to the present position of the first operation signal, at least one sub-region boundary line according to which the display region is divided into the at least two sub-regions” (Figure 4 (right hand side) (Notice that a boundary line is generated between sub-region 2 (first display region) and sub-region 3 (second display region) according to the ending of the swipe at the interior position of the display screen.)).
Regarding Claim 5, Ma discloses everything claimed as applied above (See Claim 1). In addition, Ma discloses “wherein the preset direction comprises at least one of: a 
Regarding Claim 6, Ma discloses everything claimed as applied above (See Claim 1). In addition, Ma discloses “further comprising: merging the two sub-regions to obtain a merged display region, upon detecting, in the preset region, a second operation signal starting at one end of a sub-region boundary line between the two sub-regions and in a first direction perpendicular to the sub-region boundary line” (Figure 8 and Paragraphs [0126] – [0133] (Notice that upon detecting an up swipe as a second operation signal (at an end of sub-region boundary line 6 and in a direction perpendicular to line 6) starting at 4 in Figure 8 at the preset edge region, merging of sub-regions is commence to new reference line 5.)), “displaying, in the merged display region, an interface previously displayed in one sub-region of the two sub-regions on a second direction side of the sub-region boundary line, wherein the second direction is opposite to the first direction” (Figure 8 (Notice that second application icon at position 41 of the second interface is displayed to the second direction side of standing boundary line 5 which is opposite the direction of the swipe.)).
Regarding Claim 11, Ma discloses everything claimed as applied above (See Claim 1). In addition, Ma discloses “exchanging positions of the at least two sub-regions, upon receiving a split-screen switch instruction in the display region” (Figure 8 and Paragraphs [0126] – [0133] (Notice that upon detecting an up swipe as a split-screen 
Regarding Claim 12, Ma discloses “A terminal, comprising: a display screen having a display region” (Figure 4, Items 200 ‘electronic device’, 1 ‘display screen’ (Notice that electronic device 200 provides a terminal with display screen 1 having a display region.)), “a sensor configured to detect a first operation signal in a preset region, wherein the preset region is at an edge of the display screen” (Figure 4, Item 4 ‘identifier’, and Paragraph [0078] (Notice that a swipe in an upwards preset direction on the touch input sensor surface of electronic device 200 as shown by the arrow in Figure 4 from a preset region at the edge of display screen 1 is detected while display screen 1 display the first application interface.)),”a processor; and a memory configured to store computer programs which, when executed by the processor” (Figure 10, Items 8 ‘processor’, 13 ‘memory’), “are operable with the processor to: display a first interface in the display region” (Figure 4, Paragraphs [0076] – [0077] (Notice that processing in electronic device 200 causes display of a first application interface in display screen 1.)), “and divide the display region into at least two sub-regions according to the first operation signal detected by the sensor, wherein the first interface is displayed in a first sub-region of the at least two sub-regions” (Figure 4 (right hand side) and Paragraph [0079] (Notice that processing in electronic device 200 of detection of the swipe described above divides display screen 1 into two sub-regions that are a first display region 2 and second display region 3, where the first application interface is displayed in the sub-region that is the first display region 2.)).
Claim 13, Ma discloses everything claimed as applied above (See Claim 12). In addition, Ma discloses “wherein the computer programs are further operable with the processor to: display at least one icon of at least one application” (Figure 1A, Item S101 (Notice that after division to display a first application interface and a second, shortcut interface, at least an application icon is displayed.)), “receive a selection instruction for an icon of a target application; and display, in a second sub-region of the at least two sub-regions, an interface of the target application” (Figure 1A, Items S102, S103, and S104 (Notice that in response to receiving a selection of a target application icon in S102 and S103, a second application interface corresponding to the target application icon is shown in the second sub-region (i.e. the second display region) at S104.)).
Regarding Claim 14, Ma discloses everything claimed as applied above (See Claim 12). In addition, Ma discloses “wherein the computer programs operable with the processor to divide the display region into the at least two sub-regions according to the first operation signal are operable with the processor to: determine a present position of the first operation signal” (Figure 4 and Paragraph [0078] (Notice that in the division of the display screen 1, a present operation end point is determined to the interior of the display screen.)), “and generate, according to the present position of the first operation signal, at least one sub-region boundary line according to which the display region is divided into the at least two sub-regions” (Figure 4 (right hand side) (Notice that a boundary line is generated between sub-region 2 (first display region) and sub-region 3 (second display region) according to the ending of the swipe at the interior position of the display screen.)).
Claim 15, Ma discloses everything claimed as applied above (See Claim 12). In addition, Ma discloses “wherein the sensor is further configured to: detect, in the preset region, a second operation signal starting at one end of a sub-region boundary line between the two sub-regions and in a first direction perpendicular to the sub-region boundary line; and the computer programs are further operable with the processor to: merge, according to the second operation signal, the two sub-regions to obtain a merged display region” (Figure 8 and Paragraphs [0126] – [0133] (Notice that upon detecting an up swipe as a second operation signal (at an end of sub-region boundary line 6 and in a direction perpendicular to line 6) starting at 4 in Figure 8 at the preset edge region, merging of sub-regions is commenced to new reference line 5.)), “and display, in the merged display region, an interface previously displayed in one sub-region of the two sub-regions on a second direction side of the sub-region boundary line, wherein the second direction is opposite to the first direction” (Figure 8 (Notice that second application icon at position 41 of the second interface is displayed to the second direction side of standing boundary line 5 which is opposite the direction of the swipe.)).
Regarding Claim 20, Ma discloses everything claimed as applied above (See Claim 12). Specifically, refer back the argument in regard to the terminal of Claim 12 and notice that the terminal of Claim 12 carriers out the corresponding operations of Claim 20 via a processor 8 which carriers out code 14 stored in the non-transitory computer readable storage medium provided by memory 13.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ma in view of Kim et al. (United States Patent Application Publication US 2016/0320810 A1), hereinafter referenced as Kim.
Regarding Claim 7, Ma discloses everything claimed as applied above (See Claim 1). In addition, Ma fails to explicitly disclose “wherein the terminal has a curved surface screen, and the preset region refers to at least one curved-surface side edge of the curved surface screen”.
In a similar field of endeavor, Kim teaches a touch display screen terminal that has curved lateral sides surfaces that may provide touch input function (Figure 20 and Paragraphs [0125] - [0126]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “wherein the terminal has a .

Allowable Subject Matter
Claims 8 – 10 and 16 – 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
It has been shown in the prior art of record to provide for the limitations of Claims 1 and 7 from which Claim 8 is dependent. However, it has not been shown in the prior art of record to provide for the limitations of Claim 8 in combination with those of Claims 1 and 7. Also, the subject matter of Claims 9 and 10 would be allowable at least due to the individual dependence of Claims 9 and 10 upon the subject matter of Claim 8. 
Furthermore, it has been shown in the prior art of record to provide for the limitations of Claims 12 from which Claim 16 is dependent. However, it has not been shown in the prior art of record to provide for the limitations of Claim 16 in combination with those of Claim 12. Also, the subject matter of Claims 17 and 18 would be allowable at least due to the individual dependence of Claims 17 and 18 upon the subject matter of Claim 16. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M BUTCHER whose telephone number is (571)270-5575.  The examiner can normally be reached on Monday – Friday from 6:30 AM to 3:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Zimmerman, can be reached at (571) 272 - 3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BRIAN M BUTCHER/Primary Examiner, Art Unit 2683                                                                                                                                                                                             April 10, 2021